on state’s motion for rehearing
WOODLEY, Judge.
The state’s motion for rehearing directs our attention to certain pages of the statement of facts where the court ruled that the witness could testify to a conversation with the injured party Bitela.
The trial court later ruled that appellant could testify to conversation with Bitela which included the threat to kill him as he had Charraria, but restricted appellant’s counsel to such conversation, and declined to permit him to show as a fact that Bitela killed Charraria.
In Beckham v. State, 133 Texas Cr. Rep. 206, 109 S.W. 2d 764, we held that where self-defense was an issue, the defendant not only could testify as to what he had heard regarding acts of violence on the part of the deceased, but could support his testimony by proof that such acts had in fact occurred.
See also Dempsey v. State, 159 Texas Cr. Rep. 602, 266 S.W. 2d 875, and Branch’s Ann. P.C., Sec. 2094.
The state’s motion for rehearing is overruled.